Case 1:19-cv-20913-JAL Document 1 Entered on FLSD Docket 03/08/2019 Page 1 of 18



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                    CASE NO.: 1:19-CV-20913

 ALFREDO MARTIN, OMAR GUTIERREZ,
 JORGE SANCHEZ-PINO, JORGE SANCHEZ
 HERNANDEZ, WILLIAM SANCHEZ, RUDY
 PEREZ, individually and on behalf of other
 similarly-situated individuals,

        Plaintiffs,

        vs.

 GLOBAL DISTRIBUTION & LOGISTICS LLC,
 a Florida Limited Liability Company; DANAY
 SALAZAR, ALEJANDRO VIMOS, and MELISSA
 BALLESTERO, individually,

       Defendants.
 _____________________________________________/

               PLAINTIFFS’ COMPLAINT FOR FLSA OVERTIME WAGES

        Plaintiffs, Alfredo Martin, Omar Gutierrez, Jorge Sanchez-Pino, Jorge Sanchez-

 Hernandez, William Sanchez, and Rudy Perez-Valdes (“Plaintiffs”), individually and on behalf of

 others similarly situated, hereby sue Defendants, Global Distribution & Logistics LLC, Danay

 Salazar, Alejandro Vimos, and MELISSA BALLESTERO (“Defendants”), for overtime wages

 owed to them, and allege as follows:

                           JURISDICTION, VENUE, AND PARTIES

        1.      Plaintiffs bring this action in their individual capacity, and as collective

 representatives on behalf of all other similarly situated individuals, to secure and vindicate rights

 afforded to them by the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq.
Case 1:19-cv-20913-JAL Document 1 Entered on FLSD Docket 03/08/2019 Page 2 of 18



        2.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as this action arises under

 the Fair Labor Standards Act, 29 U.S.C. §§ 201-219.

        3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and (c). The unlawful

 employment practices alleged herein occurred and/or were committed within the Southern District

 of Florida.

        4.      Plaintiff, Alfredo Martin (“Martin”), is an individual, sui juris, residing in Miami-

 Dade County, Florida. Martin was employed as a warehouse employee of Defendants from

 December of 2016 to March of 2019. Martin was an hourly non-exempt employee of Defendants

 who earned, but did not receive, overtime wages calculated at time and on-half times his regular

 rate of pay for all time he spent working over 40 hours per week for Defendants. To the extent

 that Defendants classified Martin as exempt, Defendants misclassified Martin and others similarly

 situated, despite their primary duties being non-exempt and their compensation not meeting the

 criteria for a valid exemption.

        5.      Plaintiff, Omar Gutierrez (“Gutierrez”), is an individual, sui juris, residing in

 Miami-Dade County, Florida. Gutierrez employed as a warehouse employee of Defendants from

 December of 2014 to November of 2018. Gutierrez was an hourly non-exempt employee of

 Defendants who earned, but did not receive, overtime wages calculated at time and on-half times

 his regular rate of pay for all time he spent working over 40 hours per week from Defendants. To

 the extent that Defendants classified Gutierrez as exempt, Defendants misclassified Gutierrez and

 others similarly situated, despite their primary duties being non-exempt and their compensation

 not meeting the criteria for a valid exemption.

        6.      Plaintiff, Jorge Sanchez-Pino (“Sanchez-Pino”), is an individual, sui juris, residing

 in Miami-Dade County, Florida. Sanchez-Pino was employed as a warehouse employee of



                                                   2
Case 1:19-cv-20913-JAL Document 1 Entered on FLSD Docket 03/08/2019 Page 3 of 18



 Defendants from March of 2015 to approximately February of 2018. Sanchez-Pino was an hourly

 non-exempt employee of Defendants who earned, but did not receive, overtime wages calculated

 at time and on-half times his regular rate of pay for all time he spent working over 40 hours per

 week from Defendants.      To the extent that Defendants classified Sanchez-Pino as exempt,

 Defendants misclassified Sanchez-Pino and others similarly situated, despite their primary duties

 being non-exempt and their compensation not meeting the criteria for a valid exemption.

        7.      Plaintiff, Jorge Sanchez-Hernandez (“Sanchez- Hernandez”), is an individual, sui

 juris, residing in Miami-Dade County, Florida.       Sanchez- Hernandez was employed as a

 warehouse employee of Defendants from March of 2015 to approximately April of 2018. Sanchez-

 Hernandez was an hourly non-exempt employee of Defendants who earned, but did not receive,

 overtime wages calculated at time and on-half times his regular rate of pay for all time he spent

 working over 40 hours per week from Defendants. To the extent that Defendants classified

 Sanchez- Hernandez as exempt, Defendants misclassified Sanchez- Hernandez and others

 similarly situated, despite their primary duties being non-exempt and their compensation not

 meeting the criteria for a valid exemption.

        8.      Plaintiff, William Sanchez, is an individual, sui juris, residing in Miami-Dade

 County, Florida. William Sanchez was employed as a warehouse employee of Defendants from

 March of 2016 to approximately August of 2018. William Sanchez was an hourly non-exempt

 employee of Defendants who earned, but did not receive, overtime wages calculated at time and

 on-half times his regular rate of pay for all time he spent working over 40 hours per week from

 Defendants. To the extent that Defendants classified William Sanchez as exempt, Defendants

 misclassified William Sanchez and others similarly situated, despite their primary duties being

 non-exempt and their compensation not meeting the criteria for a valid exemption.



                                                3
Case 1:19-cv-20913-JAL Document 1 Entered on FLSD Docket 03/08/2019 Page 4 of 18



        9.      Plaintiff, Rudy Perez-Valdes (“Perez-Valdes”), is an individual, sui juris, residing

 in Miami-Dade County, Florida. Perez-Valdes was hired by the Defendants in December of 2016

 and worked for Defendants as an hourly employee for approximately fourteen (14). Perez-Valdes

 was an hourly non-exempt employee of Defendants who earned, but did not receive, overtime

 wages calculated at time and on-half times his regular rate of pay for all time he spent working

 over 40 hours per week from Defendants. To the extent that Defendants classified Perez-Valdes

 as exempt, Defendants misclassified Perez-Valdes and others similarly situated, despite their

 primary duties being non-exempt and their compensation not meeting the criteria for a valid

 exemption.

        10.     Defendant, Global Distribution & Logistics LLC (“Global”) is a Florida Limited

 Liability Company, doing business in Miami-Dade County, Florida. Global qualifies as an

 “employer” under the FLSA as Global is, and at all times pertinent to this Complaint, was, engaged

 in interstate commerce. At all material times, Global operated as an organization which sells

 and/or markets its services and/or goods to customers from throughout the United States, and also

 provides its services for goods sold and transported from across state lines of other states. Global

 obtains and solicits funds from non-Florida sources, accepts funds from non-Florida sources, uses

 telephonic transmission going over state lines to conduct business, transmits funds out of the State

 of Florida, and otherwise, regularly engaged in interstate commerce. Upon information and belief,

 the annual gross revenue of Global was at all times material hereto in excess of $500,000.00 per

 annum. Global maintains a place of business in Miami-Dade County, Florida.

        11.     By reason of the foregoing, Global is and was, at all material times hereto, an

 enterprise engaged in commerce or in the production of goods for commerce, as defined by Section

 203 (r) and (s) of the FLSA. Global’s business activities include those to which the FLSA applies.



                                                  4
Case 1:19-cv-20913-JAL Document 1 Entered on FLSD Docket 03/08/2019 Page 5 of 18



 Global is a company providing air, ocean, and ground logistical services providing supply chain

 solutions for small to large companies, and through its business activities, affects interstate

 commerce.

        12.     Defendant, Danay Salazar (“Salazar”), is an individual who resides and conducts

 business in Miami-Dade County, Florida. Salazar was and is a manager of Global for the relevant

 time period. Salazar is in charge of payroll for Global and is partially or totally responsible for

 paying Plaintiffs’ wages.

        13.     Defendant, Alejandro Vimos (“Vimos”), is an individual who resides and conducts

 business in Miami-Dade County, Florida. Vimos was and is a manager and/or owner of Global

 for the relevant time period. Vimos had supervisory authority over the Plaintiffs and was partially

 or totally responsible for paying Plaintiffs’ wages.

        14.     Defendant, Melissa Ballestero (“Ballestero”), is an individual who resides and

 conducts business in Miami-Dade County, Florida. Ballestero was and is a manager and/or owner

 of Global for the relevant time period. Aguirre had supervisory authority over the Plaintiffs and

 was partially or totally responsible for paying Plaintiffs’ wages.

        15.     At all material times, Defendants, Salazar, Vimos, and Ballestero, had operational

 control of the business of Global, provided Plaintiffs and other similarly-situated with their work

 schedules, and/or acted directly in the interest of Global in relation to the employees of Global,

 including Plaintiffs and others similarly situated. Therefore, the individual Defendants, Salazar,

 Vimos, and Ballestero, qualify as “employers” under Section 203(d) of the FLSA, and as a result,

 are jointly liable for Plaintiffs’ damages.

        16.     All of the Defendants were Plaintiffs’ direct employers, joint employers, and co-

 employers for purposes of the FLSA.



                                                  5
Case 1:19-cv-20913-JAL Document 1 Entered on FLSD Docket 03/08/2019 Page 6 of 18



                            COLLECTIVE ACTION ALLEGATIONS

        17.     All claims set forth herein are brought by Plaintiffs on behalf of themselves and all

 other similarly situated persons (hereinafter “FLSA Collective Plaintiffs”), for relief as a collective

 action pursuant to 29 U.S.C. § 216(b), on behalf of all non-exempt employees employed by

 Defendants throughout the State of Florida on or after the date that is three years before the filing

 of the Complaint in this case, as defined herein.

        18.     At all relevant times, FLSA Collective Plaintiffs are and have been similarly

 situated, have had substantially similar job requirements and pay provisions, and are and have been

 subject to Defendants’ decision, policy, plan and common policies, programs, practices,

 procedures, protocols, routines, and rules willfully failing and refusing to pay them at overtime

 compensation wages at a rate of one and one half times their hourly rate for work in excess of forty

 (40) hours per workweek. The claims of Plaintiffs stated herein are essentially the same as those

 of the other FLSA Collective Plaintiffs.

        19.     The records, if any, concerning the number of hours actually worked by FLSA

 Collective Plaintiffs, and the compensation actually paid to them, should be in the custody of

 Defendants.

        20.     Defendants agreed to pay Plaintiffs and FLSA Collective Plaintiffs at an hourly rate

 of pay of $10.00 per hour. In the course of their employment, Plaintiffs and FLSA Collective

 Plaintiffs regularly worked overtime hours (that is, hours in excess of forty (40) hours per week),

 and were not paid overtime compensation at the lawful overtime rate, based, in part, upon

 Defendants’ custom and practice of refusing to pay the same and/or misclassifying FLSA

 Collective Plaintiffs as exempt, and failing to compensate them in accordance with the criteria for

 a valid exemption, among other violations of FLSA.



                                                     6
Case 1:19-cv-20913-JAL Document 1 Entered on FLSD Docket 03/08/2019 Page 7 of 18



        21.     When some employees of the Defendants would complain about the foregoing,

 Defendants would fire such employees.

        22.     At all times relevant hereto, Defendants failed to comply with 29 U.S.C. §§ 201-

 209 in that FLSA Collective Plaintiffs performed services and labor for Defendants for which

 Defendants made no provision to pay FLSA Collective Plaintiffs the compensation to which they

 were lawfully entitled for all of the hours worked in excess of forty hours per week.

        23.     Based on the foregoing, the class of similarly situated employees employed by

 Defendants who may become Plaintiffs in this action are current and former employees of

 Defendant who were paid $10.00 an hour and who did not receive overtime pay for working in

 excess of 40 hours per week.

        24.     The class of similarly situated employees are readily identifiable from records

 maintained by Defendants and necessarily will present legal and factual issues which are nearly

 the same, if not identical, to those presented by the Plaintiffs.

        25.     The Claims for Relief herein, pursuant to§ 16(b) of the FLSA, 29 U.S.C. § 216(b),

 are properly brought under and maintained as an opt-in collective action. FLSA Collective

 Plaintiffs are readily ascertainable. For purpose of notice and other purposes related to this action,

 their names and addresses are readily available from the Defendants. Notice can be provided to

 FLSA Collective Plaintiffs via first class mail to the last address known to Defendants.

                                 WILLFULNESS ALLEGATIONS

        26.     Plaintiffs allege on behalf of themselves and the FLSA Collective Plaintiffs that

 Global’s failure to pay overtime was knowing and willful.

        27.     Despite the fact that Defendants required Plaintiffs and FLSA Collective Plaintiffs

 to clock-in by several different methods throughout their employment, including clocking in and



                                                    7
Case 1:19-cv-20913-JAL Document 1 Entered on FLSD Docket 03/08/2019 Page 8 of 18



 fingerprinting, Defendants intentionally failed to compensate Plaintiffs and FLSA Collective

 Plaintiffs in an amount that complied with the FLSA overtime requirements.

        28.     Specifically, each pay roll period Defendants, Vimos and Salazar, would go over

 each employee’s total pay period hours and Vimos would arbitrarily decide how and for how many

 overtime hours to compensate the Plaintiffs and FLSA Collective Plaintiffs. Upon information and

 belief, Defendant Ballestero, as co-owner and/or manager, knew of this illicit practice of

 deliberately failing to pay Plaintiffs and FLSA Collective Plaintiffs for all overtime hours worked.

        29.     In response to inquiries from the Plaintiffs and FLSA Collective Payments

 regarding how their over-time hours were being calculated and paid, Defendants misrepresented

 to the Plaintiffs and FLSA Collective Plaintiffs the overtime legal requirements by stating that the

 calculations were correct.

        30.     Accordingly, Plaintiffs and the FLSA Collective Plaintiffs are entitled to recover

 all overtime pay due from overtime hours worked for which compensation was not paid,

 liquidated damages and attorneys’ fees under the FLSA’s three-year statute of limitations.

        31.     All conditions precedent have been satisfied by Plaintiffs or waived by Defendants.

                        COUNT I – UNPAID OVERTIME OF MARTIN

        32.     Martin, on behalf of himself and the FLSA Collective Plaintiffs, repeats and

 realleges Paragraphs 1-31 as if fully set forth herein.

        33.     At all relevant times, Defendants have been and continue to be an employer

 engaged in interstate commerce and/or the production of goods for commerce, within the meaning

 of FLSA 29 U.S.C. §§ 206(a) and 207(a).

        34.     Martin was employed by Defendants as a warehouse laborer from December of

 2016 to March of 2019.



                                                   8
Case 1:19-cv-20913-JAL Document 1 Entered on FLSD Docket 03/08/2019 Page 9 of 18



        35.     During that time, Martin rendered services to Defendants as a warehouse employee

 sorting packages, and fully performed his duties as directed. All of the hours worked by Martin

 were performed within the State of Florida.

        36.     Throughout the statute of limitations period covered by this claim, Martin regularly

 worked in excess of forty (40) hours per week.

        37.     During his employment, Martin was regularly not paid any wages for hours worked

 in excess of the forty (40) hours per week, for which Martin was compensated at an agreed rate of

 $10.00 per hour from December of 2016 through March of 2019.

        38.     Throughout his employment, Martin worked five (5) days per week for an average

 of ten (10) hours per day.

        39.     Through Martin’s employment, Defendants willfully failed to compensate him

 overtime wages for hours worked in excess of forty (40) hours per week.

        40.     At all relevant times, Defendants had and operated under a decision, policy and

 plan, and under common policies, programs, practices, procedures, protocols, routines and rules

 of willfully failing and refusing to pay Martin at one and one half times his regular rate for work

 in excess of forty (40) hours per workweek, even though Martin had been entitled to overtime.

        41.     Defendants’ failure to pay Martin and the FLSA Collective Plaintiffs overtime

 compensation at a rate not less than one and one-half times the rate at which they are employed

 for all hours worked beyond the forty (40) hour workweek, is a violation of the FLSA, in

 particular 29 U.S.C. §§ 206 and 207.

        42.     The foregoing alleged conduct constitutes a willful violation of the FLSA.

        43.     Due to Defendants violations, Martin, on his behalf and on behalf of the FLSA

 Collective Plaintiffs seeks damages in the amount of his respective unpaid overtime compensation,



                                                  9
Case 1:19-cv-20913-JAL Document 1 Entered on FLSD Docket 03/08/2019 Page 10 of 18



  liquidated (double) damages as provided by the FLSA for overtime violations, attorneys’ fees and

  costs, and such other legal and equitable relief as this Court deems just and proper.

                      COUNT II – UNPAID OVERTIME OF GUTIERREZ

         44.     Gutierrez, on behalf of himself and the FLSA Collective Plaintiffs, repeats and

  realleges Paragraphs 1-31 as if fully set forth herein.

         45.     At all relevant times, Defendants have been and continues to be an employer

  engaged in interstate commerce and/or the production of goods for commerce, within the meaning

  of FLSA 29 U.S.C. §§ 206(a) and 207(a).

         46.     Gutierrez was employed by Defendants as a warehouse laborer from December of

  2014 to November of 2018.

         47.     During that time, Gutierrez rendered services to Defendants as a warehouse

  manager and fully performed his duties as directed. All of the hours worked by Gutierrez were

  performed within the State of Florida.

         48.     Throughout the statute of limitations period covered by this claim, Gutierrez

  regularly worked in excess of forty (40) hours per week.

         49.     During his employment, Gutierrez was regularly not paid any wages for hours

  worked in excess of the forty (40) hours per week, for which Gutierrez was compensated at an

  agreed rate of $10.00 per hour from December of 2016 through March of 2019.

         50.     Throughout his employment, Gutierrez worked five (5) days per week for an

  average of ten (10) hours per day.

         51.     Through Gutierrez’s employment, Defendants willfully failed to compensate him

  overtime wages for hours worked in excess of forty (40) hours per week.




                                                   10
Case 1:19-cv-20913-JAL Document 1 Entered on FLSD Docket 03/08/2019 Page 11 of 18



         52.     At all relevant times, Defendants had and operated under a decision, policy and

  plan, and under common policies, programs, practices, procedures, protocols, routines and rules

  of willfully failing and refusing to pay Gutierrez at one and one half times his regular rate for work

  in excess of forty (40) hours per workweek, even though Gutierrez had been entitled to overtime.

         53.      Defendants’ failure to pay Gutierrez and the FLSA Collective Plaintiffs overtime

  compensation at a rate not less than one and one-half times the rate at which they are employed

  for all hours worked beyond the forty (40) hour workweek, is a violation of the FLSA, in

  particular 29 U.S.C. §§ 206 and 207.

         54.     The foregoing alleged conduct constitutes a willful violation of the FLSA.

         55.     Due to Defendants’ violations, Gutierrez, on his behalf and on behalf of the FLSA

  Collective Plaintiffs seeks damages in the amount of his respective unpaid overtime compensation,

  liquidated (double) damages as provided by the FLSA for overtime violations, attorneys’ fees and

  costs, and such other legal and equitable relief as this Court deems just and proper.

                   COUNT III – UNPAID OVERTIME OF SANCHEZ-PINO

         56.     Sanchez-Pino, on behalf of himself and the FLSA Collective Plaintiffs, repeats and

  realleges Paragraphs 1-31 as if fully set forth herein.

         57.     At all relevant times, Defendants have been and continue to be an employer

  engaged in interstate commerce and/or the production of goods for commerce, within the meaning

  of FLSA 29 U.S.C. §§ 206(a) and 207(a).

         58.     Sanchez-Pino was employed by Defendants as a warehouse laborer from March of

  2015 to February of 2018.




                                                   11
Case 1:19-cv-20913-JAL Document 1 Entered on FLSD Docket 03/08/2019 Page 12 of 18



         59.     During that time, Sanchez-Pino rendered services to Defendants as a warehouse

  employee sorting packages, and fully performed his duties as directed. All of the hours worked

  by Sanchez-Pino were performed within the State of Florida.

         60.     Throughout the statute of limitations period covered by this claim, Sanchez-Pino

  regularly worked in excess of forty (40) hours per week.

         61.     During his employment, Sanchez-Pino was regularly not paid any wages for hours

  worked in excess of the forty (40) hours per week, for which Sanchez-Pino was compensated at

  an agreed rate of $10.00 per hour.

         62.     Throughout his employment, Sanchez-Pino worked five (5) days per week for an

  average of ten (10) hours per day.

         63.     Through Sanchez-Pino’s employment, Defendants willfully failed to compensate

  him overtime wages for hours worked in excess of forty (40) hours per week.

         64.     At all relevant times, Defendants had and operated under a decision, policy and

  plan, and under common policies, programs, practices, procedures, protocols, routines and rules

  of willfully failing and refusing to pay Sanchez-Pino at one and one half times his regular rate for

  work in excess of forty (40) hours per workweek, even though Sanchez-Pino had been entitled to

  overtime.

         65.     Defendants’ failure to pay Sanchez-Pino and the FLSA Collective Plaintiffs

  overtime compensation at a rate not less than one and one-half times the rate at which they are

  employed for all hours worked beyond the forty (40) hour workweek, is a violation of the FLSA,

  in particular 29 U.S.C. §§ 206 and 207.

         66.     The foregoing alleged conduct constitutes a willful violation of the FLSA.




                                                  12
Case 1:19-cv-20913-JAL Document 1 Entered on FLSD Docket 03/08/2019 Page 13 of 18



            67.    Due to Defendants violations, Sanchez-Pino, on his behalf and on behalf of the

  FLSA Collective Plaintiffs seeks damages in the amount of his respective unpaid overtime

  compensation, liquidated (double) damages as provided by the FLSA for overtime violations,

  attorneys’ fees and costs, and such other legal and equitable relief as this Court deems just and

  proper.

                  COUNT IV – UNPAID OVERTIME OF SANCHEZ-HERNANDEZ

            68.    Sanchez-Hernandez, on behalf of himself and the FLSA Collective Plaintiffs,

  repeats and realleges Paragraphs 1-31 as if fully set forth herein.

            69.    At all relevant times, Defendants have been and continue to be an employer

  engaged in interstate commerce and/or the production of goods for commerce, within the meaning

  of FLSA 29 U.S.C. §§ 206(a) and 207(a).

            70.    Sanchez-Hernandez was employed by Defendants as a warehouse laborer from

  March of 2015 to April of 2018.

            71.    During that time, Sanchez-Hernandez rendered services to Defendants as a

  warehouse employee sorting packages, and fully performed his duties as directed. All of the hours

  worked by Sanchez-Hernandez were performed within the State of Florida.

            72.    Throughout the statute of limitations period covered by this claim, Sanchez-

  Hernandez regularly worked in excess of forty (40) hours per week.

            73.    During his employment, Sanchez-Hernandez was regularly not paid any wages for

  hours worked in excess of the forty (40) hours per week, for which Sanchez-Hernandez was

  compensated at an agreed rate of $10.00 per hour.

            74.    Throughout his employment, Sanchez-Hernandez worked five (5) days per week

  for an average of ten (10) hours per day.



                                                   13
Case 1:19-cv-20913-JAL Document 1 Entered on FLSD Docket 03/08/2019 Page 14 of 18



            75.   Through Sanchez-Hernandez’s employment, Defendants willfully failed to

  compensate him overtime wages for hours worked in excess of forty (40) hours per week.

            76.   At all relevant times, Defendants had and operated under a decision, policy and

  plan, and under common policies, programs, practices, procedures, protocols, routines and rules

  of willfully failing and refusing to pay Sanchez-Hernandez at one and one half times his regular

  rate for work in excess of forty (40) hours per workweek, even though Sanchez-Hernandez had

  been entitled to overtime.

            77.   Defendants’ failure to pay Sanchez-Hernandez and the FLSA Collective Plaintiffs

  overtime compensation at a rate not less than one and one-half times the rate at which they are

  employed for all hours worked beyond the forty (40) hour workweek, is a violation of the FLSA,

  in particular 29 U.S.C. §§ 206 and 207.

            78.   The foregoing alleged conduct constitutes a willful violation of the FLSA.

            79.   Due to Defendants violations, Sanchez-Hernandez, on his behalf and on behalf of

  the FLSA Collective Plaintiffs seeks damages in the amount of his respective unpaid overtime

  compensation, liquidated (double) damages as provided by the FLSA for overtime violations,

  attorneys’ fees and costs, and such other legal and equitable relief as this Court deems just and

  proper.

                  COUNT V – UNPAID OVERTIME OF WILLIAM SANCHEZ

            80.   William Sanchez, on behalf of himself and the FLSA Collective Plaintiffs, repeats

  and realleges Paragraphs 1-31 as if fully set forth herein.

            81.   At all relevant times, Defendants have been and continue to be an employer

  engaged in interstate commerce and/or the production of goods for commerce, within the meaning

  of FLSA 29 U.S.C. §§ 206(a) and 207(a).



                                                   14
Case 1:19-cv-20913-JAL Document 1 Entered on FLSD Docket 03/08/2019 Page 15 of 18



         82.     William Sanchez was employed by Defendants as a warehouse laborer from March

  of 2016 to August of 2018.

         83.     During that time, William Sanchez rendered services to Defendants as a warehouse

  employee sorting packages, and fully performed his duties as directed. All of the hours worked

  by William Sanchez were performed within the State of Florida.

         84.     Throughout the statute of limitations period covered by this claim, William Sanchez

  regularly worked in excess of forty (40) hours per week.

         85.     During his employment, William Sanchez was regularly not paid any wages for

  hours worked in excess of the forty (40) hours per week, for which William Sanchez was

  compensated at an agreed rate of $10.00 per hour.

         86.     Throughout his employment, William Sanchez worked five (5) days per week for

  an average of ten (10) hours per day.

         87.     Through William Sanchez’s employment, Defendants willfully failed to

  compensate him overtime wages for hours worked in excess of forty (40) hours per week.

         88.     At all relevant times, Defendants had and operated under a decision, policy and

  plan, and under common policies, programs, practices, procedures, protocols, routines and rules

  of willfully failing and refusing to pay William Sanchez at one and one half times his regular rate

  for work in excess of forty (40) hours per workweek, even though William Sanchez had been

  entitled to overtime.

         89.     Defendants’ failure to pay William Sanchez and the FLSA Collective Plaintiffs

  overtime compensation at a rate not less than one and one-half times the rate at which they are

  employed for all hours worked beyond the forty (40) hour workweek, is a violation of the FLSA,

  in particular 29 U.S.C. §§ 206 and 207.



                                                  15
Case 1:19-cv-20913-JAL Document 1 Entered on FLSD Docket 03/08/2019 Page 16 of 18



            90.   The foregoing alleged conduct constitutes a willful violation of the FLSA.

            91.   Due to Defendants violations, William Sanchez, on his behalf and on behalf of the

  FLSA Collective Plaintiffs seeks damages in the amount of his respective unpaid overtime

  compensation, liquidated (double) damages as provided by the FLSA for overtime violations,

  attorneys’ fees and costs, and such other legal and equitable relief as this Court deems just and

  proper.

                    COUNT VI – UNPAID OVERTIME OF PEREZ-VALDES

            92.   Perez-Valdes, on behalf of himself and the FLSA Collective Plaintiffs, repeats and

  realleges Paragraphs 1-31 as if fully set forth herein.

            93.   At all relevant times, Defendants have been and continue to be an employer

  engaged in interstate commerce and/or the production of goods for commerce, within the meaning

  of FLSA 29 U.S.C. §§ 206(a) and 207(a).

            94.   Perez-Valdes was employed by Defendants as a warehouse laborer for

  approximately fourteen (14) months.

            95.   During that time, Perez-Valdes rendered services to Defendants as a warehouse

  employee sorting packages, and fully performed his duties as directed. All of the hours worked

  by Perez-Valdes were performed within the State of Florida.

            96.   Throughout the statute of limitations period covered by this claim, Perez-Valdes

  regularly worked in excess of forty (40) hours per week.

            97.   During his employment, Perez-Valdes was regularly not paid any wages for hours

  worked in excess of the forty (40) hours per week, for which Perez-Valdes was compensated at an

  agreed rate of $10.00 per hour.




                                                   16
Case 1:19-cv-20913-JAL Document 1 Entered on FLSD Docket 03/08/2019 Page 17 of 18



            98.    Throughout his employment, Perez-Valdes worked five (5) days per week for an

  average of ten (10) hours per day.

            99.    Through Perez-Valdes’ employment, Defendants willfully failed to compensate

  him overtime wages for hours worked in excess of forty (40) hours per week.

            100.   At all relevant times, Defendants had and operated under a decision, policy and

  plan, and under common policies, programs, practices, procedures, protocols, routines and rules

  of willfully failing and refusing to pay Perez-Valdes at one and one half times his regular rate for

  work in excess of forty (40) hours per workweek, even though Perez-Valdes had been entitled to

  overtime.

            101.   Defendants’ failure to pay Perez-Valdes and the FLSA Collective Plaintiffs

  overtime compensation at a rate not less than one and one-half times the rate at which they are

  employed for all hours wrked beyond the forty (40) hour workweek, is a violation of the FLSA, in

  particular 29 U.S.C. §§ 206 and 207.

            102.   The foregoing alleged conduct constitutes a willful violation of the FLSA.

            103.   Due to Defendants violations, Perez-Valdes, on his behalf and on behalf of the

  FLSA Collective Plaintiffs seeks damages in the amount of his respective unpaid overtime

  compensation, liquidated (double) damages as provided by the FLSA for overtime violations,

  attorneys’ fees and costs, and such other legal and equitable relief as this Court deems just and

  proper.

                                        PRAYER FOR RELIEF

            104.   WHEREFORE, Plaintiffs pray for:

                   a. An order designating this action as a collective action and issuance of notice
                      pursuant to 29 U.S.C. § 216(b) to all similarly situated individuals with
                      instructions to permit them to assert timely FLSA claims in this action by filing
                      individual Consents to Sue pursuant to §216(b) and that this notice be sent to

                                                    17
Case 1:19-cv-20913-JAL Document 1 Entered on FLSD Docket 03/08/2019 Page 18 of 18



                     all past and present employees of Global at any time during the three year period
                     immediately preceding the filing of this suit, through and including the date of
                     this Court’s issuance of the Court Supervised Notice;

                 b. An order appointing Plaintiffs and their counsel to represent the Class;

                 c. An order awarding attorneys’ fees and costs pursuant to § 216 of the FLSA;

                 d. That the Court find Defendants in violation of the overtime compensation
                    provisions of the FLSA and that the Court find that Defendants’ violations of
                    the FLSA were and are willful;

                 e. That the Court award Plaintiffs, the putative class, and all similarly situated
                    employees overtime compensation for all the previous hours worked over forty
                    (40) hours, that they did not receive at least one and one-half
                    time compensation for, in any given week during the past three years, AND
                    liquidated damages of an equal amount of the minimum compensation; in
                    addition to penalties and interest on said award pursuant to § 216 of the FLSA;

                 f. That the Court award Plaintiffs a collective action representative fee for their
                    efforts and time dedicated to bringing justice through this action; and

                 g. That the Court award interest and any other legal and equitable relief as this
                    Court may deem appropriate.

                                   DEMAND FOR JURY TRIAL

         Plaintiffs demand a trial by jury of all issues so triable.

  Dated this 8th day of March, 2019.

                                         TIRADO-LUCIANO & TIRADO
                                         Counsel for Plaintiffs
                                         Gables International Plaza
                                         2655 LeJenue Rd., Suite 1109
                                         Coral Gables, Florida 33134
                                         305-390-2320 - Telephone
                                         305-390-2321 - Facsimile

                                         By: /s/ Alex Tirado-Luciano .
                                         ALEX TIRADO-LUCIANO, ESQ.
                                         Florida Bar No.: 070894
                                         atl@TLTirado.com
                                         MONICA TIRADO, ESQ.
                                         Florida Bar No.: 55877
                                         mt@TLTirado.com

                                                    18
